Citation Nr: 0827366	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  02-20 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.	Entitlement to a rating in excess of 40 percent for 
service connected degenerative joint disease (DJD) of the 
lumbar spine.

2.	Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance.  


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 



INTRODUCTION

The veteran served on active duty from July 1964 to October 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which, relevant to the instant appeal, denied a rating in 
excess of 40 percent for the service connected lumbar spine 
disability and denied SMC.  The RO issued a notice of the 
decision in April 2002, and the veteran timely filed a Notice 
of Disagreement (NOD) in July 2002.  Subsequently, in October 
2002 the RO provided a Statement of the Case (SOC), and 
thereafter, in November 2002, the veteran timely filed a 
substantive appeal.  The RO issued a Supplemental Statement 
of the Case (SSOC) in April 2003.

The veteran initially requested a Board hearing on these 
matters, but subsequently withdrew that request in writing in 
September 2003.  See 38 C.F.R. § 20.704.  On appeal in 
December 2004, the Board, in relevant part, remanded the 
issues of entitlement to a rating in excess of 40 percent for 
service connected DJD of the lumbar spine as well as 
entitlement to SMC based on aid and attendance, directing the 
Appeals Management Center (AMC)/RO to supply proper Veterans 
Claims Assistance Act (VCAA) notice and to provide fresh VA 
examinations to assess the current severity of the veteran's 
back disability and his need for SMC based on aid and 
attendance.  The AMC/RO issued an SSOC in November 2007.   

The Board parenthetically notes that, in addition to being 
service connected for DJD of the lumbar spine, the veteran is 
also service connected for DJD of the bilateral knees and 
left hip; ankylosis of the left ankle; residuals of fractures 
to the left tibia and fibula, with ankle impairment; and 
shortening of the left lower extremity.  He has been in 
receipt of total disability rating (100 percent) based on 
individual unemployability (TDIU) since August 1, 1994.  

The Board finds that the AMC/RO complied with the December 
2004 Remand directive, and therefore the Board may proceed 
with its review of the appeal.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (noting Board's duty to "insure [the 
RO's] compliance" with the terms of its remand orders).

The question of whether a higher evaluation is warranted by 
rating the veteran's orthopedic and neurological 
manifestations of his low back disability with DJD and 
degenerative disc disease (DDD) of the lumbar spine 
separately under the criteria that have been in effect since 
September 26, 2003 (see 38 C.F.R. § 4.71a, Note 1 after 
Diagnostic Code 5243) is addressed in the remand appended to 
this decision.  This matter is REMANDED to the RO via the 
VA's Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.	The veteran's service connected low back disability is 
manifested by DJD and DDD of the lumbar spine with 
pronounced intervertebral disc syndrome (IDS); it is not 
productive of ankylosis of the spine.

2.	The evidence demonstrates that the veteran's service-
connected disabilities result in his requiring assistance 
with a number of his activities of daily living (ADLs) 
such as, bathing, cooking, housekeeping, lifting and 
performance of other daily tasks; as a result of his poor 
balance and documented history of falling as a result of 
his service connected back disability, the veteran 
requires care or assistance on a regular basis to protect 
himself from hazards or dangers incident to his daily 
environment such as falling.


CONCLUSIONS OF LAW

1.	The criteria to establish an increased rating to 60 
percent for service connected DJD and DDD of the lumbar 
spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 
5289, 5292, 5293, 5295 (2002) & Diagnostic Codes 5237, 
5239, 5242, 5243 (2007).

2.	The criteria to establish SMC based on the need for 
regular aid and attendance have been met.  38 U.S.C.A. §§ 
1114, 1502, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.350, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of these claims.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that SMC based on the need for 
aid and attendance is warranted, and therefore, a further 
discussion of the VCAA duties relating to this issue is 
unnecessary at this time.  With respect to the VCAA notice 
relating to the veteran's increased rating claim, the Board 
addresses this issue below.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2006 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claim, and of the information it failed to 
provide or failed to provide in a timely fashion, any 
presumed prejudice has been rebutted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008).    

With respect to increased rating claims, as here, the Court 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
determined that VA must provide notice that includes: (1) 
notification that the claimant must provide (or ask the 
Secretary to obtain), medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) at least general notice of any specific 
measurement or testing requirements needed for an increased 
rating if the Diagnostic Code contains rating criteria that 
would not be satisfied by demonstrating only a general 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life; (3) notification that if an increase in 
disability is found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0% to as much as 100% (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life; and (4) notification of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability, as outlined by the Court in 
Vazquez-Flores, supra.  

The February 2006 letter from the RO satisfies most of these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof that his service 
connected back disability had increased in severity.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  Although not 
required to do so, it also specifically asked the veteran to 
provide VA with any other supporting evidence in his 
possession, see 73 Fed. Reg. 23353, 23354 (Apr. 30, 2008), 
and further indicated that the veteran could supply 
statements from other individuals describing their personal 
observations as to how his back disability had become worse, 
as well as other medical evidence to support the claim, in 
accordance with Vazquez-Flores.  

The Board notes that with respect to the Vazquez-Flores 
requirements relating to notification of pertinent Diagnostic 
Codes as well as information relating to the impact of the 
veteran's disability on his daily life, the February 2006 
letter did not discuss these issues.  Where such an error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    
 
The Board determines that any presumed prejudice as a result 
of the defective notice has been rebutted.  Specifically, the 
veteran, through his accredited representative, has 
demonstrated actual knowledge of the pertinent, applicable 
Diagnostic Codes relating to evaluations of the back, as well 
as the importance of addressing the impact of his disability 
on his every day life, as reflected in the May 2008 Post-
Remand Brief.  See May 2008 Post-Remand Brief at 3.  In 
addition, the most recent November 2007 SSOC provided the 
veteran with all of the pertinent rating criteria (old and 
new) relating to back disabilities.  The Board thus finds 
that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence, and that of the information that the 
RO failed to provide, any presumed prejudice has been 
rebutted.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
April 2002 RO decision that is the subject of this appeal in 
its February 2006 letter.  Notwithstanding this belated 
notice, the Board determines that the RO cured this defect by 
providing the February 2006 VCAA notice together with 
readjudication of the claims, as demonstrated by the November 
2007 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.      

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive VA examinations in October 2005 and May 2007, which 
were thorough in nature and adequate for the purposes of 
deciding this claim.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

38 C.F.R. § 4.71a sets forth the schedule of ratings for the 
musculoskeletal system, to include disabilities of the spine.  
At the time the veteran filed his increased rating claim in 
that was the subject of the April 2002 RO decision, the 
following relevant provisions in 38 C.F.R. § 4.71a relating 
to evaluations of the spine, were in effect:  Under 
Diagnostic Code 5289, a veteran would receive a rating of 40 
percent for favorable ankylosis of the lumbar spine and 50 
percent for unfavorable ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (2001).  Pursuant to Diagnostic Code 
5292, a veteran would receive a maximum rating of 40 percent 
for severe limitation of motion of the lumbar spine, and, 
under Diagnostic Code 5295, would generate a maximum rating 
of 40 percent for severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldwaithe's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (2001).  With respect to 
evaluations for intervertebral disc syndrome (IDS), 
Diagnostic Code 5293 provided for a 40 percent rating when 
the veteran exhibited severe, recurring attacks, with 
intermittent relief, and a maximum 60 percent rating for 
pronounced IDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of the diseased disc, and little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).      

Subsequently, during the pendency of this appeal, 38 C.F.R. § 
4.71a and accompanying Diagnostic Codes underwent revisions, 
effective from September 23, 2002 and September 26, 2003.  
See 68 Fed. Reg. 51454 (Aug. 27, 2003); 67 Fed. Reg. 54345 
(Aug. 22, 2002).  As a general matter, "[c]ongressional 
enactments and administrative rules will not be construed to 
have retroactive effect unless their language requires this 
result."  Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 
2003) (internal quotation marks and citation omitted).  
Accordingly, when a new statute or regulation has been 
promulgated while a claim is still pending, the new provision 
will apply only to the period on and after its effective 
date, unless otherwise clearly indicated by the statute or 
regulation, while the former provision will apply to the 
pending claim prior to that effective date.  See id.; 
VAOPGCPREC 7-03.  With these principles in mind, the Board 
recognizes that because the issue in this appeal spans both 
before and after the amendments, the Board must evaluate the 
veteran's disability under the pre-September 2002 and 2003 
amendment versions of 38 C.F.R. § 4.71a, as well as the post-
September 2002 and 2003 amendment versions.  See VAOPGCPREC 
3-2000 (Apr. 10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  

Relevant to the instant case, after September 26, 2003, a 
veteran, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, will 
receive a 40 percent rating when he exhibits forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, 5239 (2007).  The next higher 
rating of 50 percent will be awarded when a veteran displays 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a veteran will generate the maximum 100 percent evaluation if 
he has unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, 5239 (2007).  

The Board additionally comments that Note (2) accompanying 
the General Rating Formula for Diseases and Injuries of the 
Spine indicates that for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
Note (2) (2007).  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Note (2) (2007).  

As for IDS, under the new criteria, in effect from September 
23, 2002, Note (6) calls for evaluation of this disability 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in a higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Note (6) (2007).  Under the latter criteria, a 
veteran with IDS who experiences incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months will receive a 40 percent 
evaluation, while a veteran who has such episodes with a 
total duration of at least 6 weeks during the past 12 months 
will garner a 60 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).  In addition, the regulation 
defines an "incapacitating episode" under Diagnostic Code 
5243 as a period of acute signs and symptoms due to IDS that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1) (2007).   

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995); accord Tucker v. West, 11 Vet. 
App. 369, 373 (1998) (noting that "in accordance with 38 
C.F.R. § 4.40, the Board is required to consider the impact 
of pain in making its determination . . . and articulate how 
pain on use was factored into its decision").  Functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of a claimant.  38 C.F.R. 
§ 4.40; accord Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Additionally, "[w]eakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled."  38 C.F.R. § 4.40.  The 
Board observes that 38 C.F.R. § 4.40 does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).

b. Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus . 
. . is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim."  Hart v. 
Mayfield, 21 Vet. App. 505, 509-10 (2007); see also Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).   In this regard, the 
Court has recognized that "[i]f VA's adjudication of any 
increased-rating claim is lengthy, a claimant may experience 
multiple distinct degrees of disability that would result in 
different levels of compensation from the time the increased-
rating claim was filed until a final decision on that claim 
is made."  Hart, supra, at 509.  Accordingly, "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  Id.

c. Special Monthly Compensation
According to 38 U.S.C.A. § 1114(l), a wartime veteran may 
receive special monthly compensation if "as the result of 
service connected disability, [he] has suffered the 
anatomical loss or loss of use of both feet, or of one hand 
and one foot, or is blind in both eyes, with 5/200 visual 
acuity or less, or is permanently bedridden or so helpless as 
to be in need of regular aid and attendance . . . ."  38 
U.S.C.A. § 1114(l) (emphasis added); 38 C.F.R. § 3.350(b)(3); 
accord Howell v. Nicholson, 19 Vet. App. 535, 538 (2006) 
(outlining provisions of § 1114(l)); Tucker v. West, 11 Vet. 
App. 369, 371 (1998) (same).  The implementing regulation, 38 
C.F.R. § 3.350(b)(3), specifically directs adjudicators to 
consider the criteria contained in 38 C.F.R. § 3.352(a) when 
making determinations as to the need for regular aid and 
attendance.  38 C.F.R. § 3.350(b)(3) ("The criteria for 
determining that a veteran  is so helpless as to be in need 
of regular aid and attendance are contained in § 3.352(a)").  

To this end, 38 C.F.R. § 3.352(a) provides that a decision-
maker must consider such factors as: the inability of the 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
assistance; inability of the claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a); accord Prejean v. West, 13 Vet. App. 444, 
447-48 (2000).  It is not required that all of the disabling 
conditions enumerated be present before a favorable rating be 
made, however, at least one such condition must be present.  
Prejean, supra, at 448 (noting that "[i]n Turco, 9 Vet. App. 
at 225, the Court stated that it was mandatory that VA 
consider the factors under section 3.352(a) and that at least 
one of those factors must be present").  In addition, the 
particular personal functions that the claimant is unable to 
perform should be considered in connection with his condition 
as a whole, and it is only necessary that the claimant be so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a); accord 
Prejean, supra.  Further, determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed, 
but must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a); accord 
Prejean, supra.   
       
In addition, with respect to special monthly compensation 
based on housebound status, pursuant to 38 U.S.C.A. § 
1114(s), "[i]f the veteran has a service connected 
disability rated as total," and "(1) has additional service 
connected disability or disabilities independently ratable at 
60 percent or more, or; (2) by reason of such veteran's 
service-connected disability or disabilities, is permanently 
housebound," he will be entitled to special monthly 
compensation.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); 
accord Howell, supra (outlining provisions of § 1114(s)).  
The statute defines "permanently housebound" as a 
circumstance "when the veteran is substantially confined to 
such veteran's house (ward or clinical areas, if 
institutionalized) or immediate premises due to a service-
connected disability or disabilities which is reasonably 
certain will remain throughout such veteran's lifetime."  38 
U.S.C.A. § 1114(s); Howell, supra, at 540.  The implementing 
regulation, 38 C.F.R. § 3.350(i) further clarifies this 
requirement by providing that the veteran must be 
"substantially confined as a direct result of his service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime."  38 C.F.R. § 
3.350(i).  Neither the statute nor the regulation defines 
"substantially confined," see Howell, supra, at 540 
(recognizing that "[t]he term 'substantially confined' is 
not defined by statute or regulation"), but the Court has 
held that "leaving one's house for medical purposes cannot, 
by itself, serve as the basis for finding that one is not 
substantially confined for the purposes of [special monthly 
compensation based on housebound status under 38 U.S.C.A. § 
1114(s)]."  Id.    

d. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background 
An August 2001 VA Form 21-2680 (Examination for Housebound 
Status or Permanent Need for Regular Aid and Attendance) 
reflects that the veteran had back pain.  He used a cane at 
this time, and his back pain limited his ability to work.  He 
drove a car, but had to use a cane to ambulate.  Based on 
these data, the clinician certified that daily skilled 
services were not indicated.  In November 2001 VA issued the 
veteran forearm crutches, and a December 2001 VA medical 
record indicates that the veteran experienced urge 
incontinence.  

In December 2001 the veteran underwent a VA examination of 
the spine.  The clinician noted that the veteran had four 
years of low back pain and paresthesias radiating into the 
bilateral lower extremities.  He had chronic back stiffness 
with a lack of endurance, being limited to maintaining one 
position for only one hour.  The veteran took Percocet and 
Ibuprofen for the pain, but reported no periods of flare up, 
and he had used Canadian crutches for about one month at this 
time.  

A physical examination of the lumbar spine revealed flexion 
to 35 degrees, extension to 5 degrees, lateral bilateral 
flexion to 15 degrees and normal rotation.  The veteran had 
pain at 30 degrees of active flexion, lumbar spine, without 
any additional limitation.  He displayed moderate spasm, 
bilateral paraspinal thoracolumbar musculature, with 
tenderness over the mid-lumbar spinous processes and mild 
scoliosis with convexity to the right.  Based on these data, 
the clinician diagnosed the veteran with degenerative joint 
disease of the lumbar spine, chronic lumbar strain, lumbar 
scoliosis and marked left lower extremity weakness, likely 
due to the lumbar spine disorder.  At this time, the 
veteran's spine disability did not prevent him from 
performing sedentary work, although it did inhibit him from 
engaging in employment requiring prolonged weight-bearing.  

A December 2001 VA MRI of the spine revealed that the veteran 
had degenerative disc and facet atrophy at L4-L5 with 
associated grade one degenerative spondylolisthesis of the L4 
on L5, in addition to having moderate spinal canal narrowing 
at L4-L5.  

A January 2002 correspondence from the veteran indicated that 
he had pain at 50 feet of walking.  He was not confined to 
his home, and he could feed himself, tend to the needs of 
nature unassisted, dress himself and bath himself.  

VA medical notes spanning March 2002 through July 2002 
reflect that the veteran had urge incontinence, and August 
2002 VA medical records indicate that the veteran continued 
to complain of having low back pain, which prompted him to 
request a scooter to assist in his mobility.  

As reflected in a September 2002 VA Form 21-2680 (Examination 
for Housebound Status or Permanent Need for Regular Aid and 
Attendance), the veteran experienced severe low back pain 
with radiation to the right leg and buttock pain.  He had 
very poor balance, which posed a fall risk.  His back pain 
made standing difficult, and radiation down the right leg 
limited his walking at this time.  The veteran reported 
spending most of the day watching television and using his 
computer.  He could no longer cook for himself due to his 
immobility, and he could not shower by himself.  Based on 
this information, the examiner certified that the veteran 
required daily personal health care services of a skilled 
provider without which he would require hospitalization, a 
nursing home or other institutional care.    

A September 2002 VA medical note reflects that the veteran 
continued to complain of chronic low back pain with radiation 
down the leg to the calf and chronic incontinence.  He 
expressed that he had trouble cooking and cleaning, as it 
hurt his buttocks to stand.  The clinician noted that the 
veteran had taken Percocet for pain since 1997 as well as 
morphine sulfate (MS), and noted that the veteran grimaced 
with pain when rising from a wheelchair.  He had an unsteady 
gait and struggled with Canadian crutches, and the clinician 
indicated that the veteran "may have to consider assisted 
living if function cannot be improved."  

Another September 2002 VA medical record noted that the 
veteran reported feeling pain of 7-8/10 with activity and 3-
4/10 during no activity.  He reported that he had to "hobble 
around" his apartment. An October 2002 VA medical note also 
indicates that the veteran may be in need of assisted living, 
and in a statement also dated October 2002, the veteran 
described the limitations he experienced in his daily living.  

At his February 2003 Decision Review Officer (DRO) hearing, 
the veteran testified that he felt pain running down the legs 
from the low back, for which VA had prescribed pain 
medication, such as Percocet and Morphine.  DRO Hearing 
Transcript at 3.  He said that his low back pain caused 
severe pain and rendered it difficult for him to get around.  
DRO Hearing Transcript at 4, 7.  Although the veteran 
indicated that he could walk using Canadian crutches and 
travel using a scooter, he could not cook, clean house, and 
carry a bag of laundry or other weighty items.  DRO Hearing 
Transcript at 4, 5.  He stated that he had to hire a 
housekeeper to assist him with cleaning his home, and that he 
had to pay for a Meals on Wheels Program for hot food.  DRO 
Hearing Transcript at 8.  The veteran further conveyed that 
he could still leave the house unassisted, and that he was 
not in fact housebound, confined to bed or a wheelchair.  DRO 
Hearing Transcript at 9-10.  A friend would come over a few 
times weekly to help the veteran with trash removal, but he 
did not assist the veteran with bathing, feeding or moving 
from a chair.  DRO Hearing Transcript at 11.  The veteran 
indicated that he could tend to the needs of nature as well 
as feed himself in addition to frequenting restaurants, but 
noted that he experienced difficulty putting shoes and socks 
on the left foot.  DRO Hearing Transcript at 10, 11.

In his September 2003 statement, the veteran indicated that 
he could not cook, wash laundry or clean.  He navigated his 
apartment using Canadian crutches, and elsewhere he used a 
scooter.  He had conveyed similar sentiments in a February 
2003 correspondence.    

An October 2003 VA Form 21-2680 (Examination for Housebound 
Status or Permanent Need for Regular Aid and Attendance) 
indicates that the veteran found it difficult to get around.  
He reported experiencing loss of bladder control and balance.  
Typically he spent time at home, but would venture out to 
coffee shops a few times weekly.  The veteran employed a 
scooter to travel distances and crutches to ambulate a few 
feet.  The VA examiner certified that the veteran required 
daily personal health care services of a skilled provider 
without which he would require hospitalization, a nursing 
home or other institutional care.   

A December 2004 VA medical note discloses that the veteran 
had lumbar spondylosis.  As for his ADLs, the clinician noted 
that the veteran needed home health care (HHC) for bathing 
three times weekly as well as housekeeping once per week.  He 
could dress and feed himself, and had a friend assist him 
with shopping and groceries.  At this time the veteran 
continued to use his scooter outside the home and crutches 
inside.  He denied falling, but indicated that he was very 
careful.  The veteran reported watching television 12 hours 
per day and noted that he used to enjoy swimming, but no 
longer could do so because of his incontinence.  He had 
chronic pain, which was made worse by standing too long, 
while pain medication and lying on a recliner alleviated 
pain.  Another December 2004 VA medical report indicates that 
the veteran had radiating pain on a scale of 7/10 from the 
back to the hips and thighs with accompanying incontinence.  

A January 2005 VA medical record conveys that the veteran 
continued to live alone, but that he had HHC for three baths 
per week.  He used a motorized scooter and forearm crutches.  
Another January 2005 VA record states that the veteran was 
not independent in his ADLs and that he had a positive 
history of falling within the past three months.  The 
clinician assigned a score of 80 for "fall risk," which 
represented the highest risk of falling.  

In a February 2005 VA medical record the examiner stated that 
the veteran's low back pain and other disabilities made it 
difficult for him to perform his activities of daily living.  
Specifically, he required assistance with bathing, dressing 
and personal care.  He had difficulty transferring himself 
from his motorized scooter to other furniture, and the 
examiner determined that he posed a "high fall risk."  He 
could feed himself, but had difficulty with shopping and meal 
preparation.  Accordingly, he indicated that he relied on 
frozen foods most of the time.
As reflected in March 2005 and April 2005 VA medical notes, 
the veteran indicated that he liked to go for coffee with the 
vets, but that he could not go fishing or cook, and as such, 
had to eat frozen dinners or go to a restaurant.  

An August 2005 VA medical record reflects that the veteran 
required assistance with bathing, dressing and personal care.  
He used crutches and his scooter, but had difficulty taking 
his scooter off the lift of his car without assistance.  The 
examiner also noted that the "[v]eteran is dependent on his 
HM for housekeeping, shopping, meal preparation, laundry . . 
. and maintaining a safe environment.  Without the assistance 
of the HHA [home health aid] veteran would be unable to 
shower and would have to return to taking sponge baths."

An October 2005 VA record reflects that the veteran lived 
alone, watched television, and would drive to restaurants to 
eat, as he could not prepare his own meals.  The veteran 
could not sit on the sofa due to pain nor could he raise 
himself from a chair.  As such, he tended to sit in his 
scooter chair.  The clinician noted that the veteran had a 
frequent need for assistance in the adjustment or an 
orthopedic or prosthetic appliance.  The veteran did not have 
dizziness, but had mild, occasional memory loss.  He was not 
permanently bedridden, and the clinician noted that he could 
travel alone beyond his current domicile.  The veteran's 
imbalance constantly or nearly constantly affected his 
ability to ambulate, as did other impairments, such as 
urinary incontinence, diarrhea, history of myocardial 
infarction as well as cerebrovascular disease with bilateral 
carotid endarterectomies.  The veteran reportedly had fallen 
twice in the past year, but the clinician noted that the 
veteran could perform all self care functions, and that he 
could protect himself from the daily environment.  He 
exhibited an antalgic gait, and could walk only with 
assistance of crutches, with difficulty, and only within the 
home; the veteran could ambulate without the assistance of 
another person.  He also could leave the home briefly for 
meals and medical care with great difficulty.  The clinician 
assessed the veteran's functional impairments to be 
permanent, and determined his severe degenerative disease, 
lumbar spine, severely impacted his ability to perform 
chores, shop, travel, bath, dress, toilet and groom, while it 
had a moderate impact on his ability to feed himself.  The 
veteran's severe degenerative disease of the left hip, the 
left ankle and both knees similarly caused severe and 
moderate impairment in these areas, as did his urinary 
incontinence.  He had normal functioning of the upper 
extremities, but abnormal functioning of the lower 
extremities without amputation.             

An October 2005 VA examination of the spine reflects that the 
clinician reviewed the claims file and noted the veteran's 
history of low back pain with radiculopathy to the right leg 
and buttock.  The veteran had severe fatigue, stiffness, 
decreased motion, weakness, spasm, and pain in the low back.  
He could not walk more than a few yards, required a motorized 
scooter, and used two crutches at home as a household 
ambulator.  He had IDS with marked pain and weakness in the 
low back with difficulty sitting and marked limitation in 
standing without use of assistive devices or assistance; he 
always had marked limitations of function, being unable to 
stand without the use of two crutches.  He exhibited mild 
scoliosis and lumbar flattening, with severe spasm, 
tenderness, weakness, and pain with motion.  The veteran had 
moderate guarding and tenderness.  Range of motion testing 
revealed flexion from zero degrees to 30 degrees, with pain 
beginning at 10 degrees and ending at 30 degrees.  X-rays of 
the lumbar spine revealed the presence of degenerative disc 
disease at the lower three lumbar levels with anterior 
spondylosis and a bilateral facet hypertrophy also noted at 
the lower three levels.  In this examiner's opinion, the 
veteran's DDD of the lumbar spine with radiculopathy 
prevented him from performing chores, shopping, exercise, 
sports, recreation and bathing, and had a severe impact on 
the veteran's ability to travel, dress and toilet, with a 
moderate impact on grooming and feeding.

November 2005 VA medical records continued to disclose that 
the veteran had low back pain and urinary incontinence.  

A December 2005 VA record relating to occupational therapy 
and equipment evaluation indicates that the veteran had a 
scooter, for which he requested a cushion.  The clinician 
determined that the cushion would increase the veteran's 
safety and independence with activities of daily living.  He 
continued to have the functional ability to use the 
equipment, and demonstrated independent use of thereof.  

A September 2006 VA chiropractic record indicates that the 
veteran had lumbar radiculopathy, and a range of motion of 
the lumbar spine as follows: 10 degrees out of 90 on flexion, 
with pain at a level of 6; extension of zero degrees out of 
30 degrees with pain at a level of 7; left rotation to 5 
degrees out of 30 degrees and right rotation to 10 degrees 
out of 30 degrees, with pain at a level of 7 bilaterally; and 
bilateral lateral flexion to 5 degrees out of 20 with a pain 
level of 7 each.    

A November 2006 VA Form 21-2680 (Examination for Housebound 
Status or Permanent Need for Regular Aid and Attendance) 
reflects that the veteran continued to need help with 
bathing, laundry, running errands and cleaning his home.  He 
exhibited an unstable gait, and required Canadian crutches to 
ambulate.  The veteran could not bend over to pick up items 
off the floor, and he had back stiffness at this time, which 
prevented him from standing to cook.  He reported spending 
most of his time at home, but once per week, he walked on 
crutches to his car to go to a coffee shop.  The veteran 
needed an attendant to bath, and continued to use pads for 
incontinence, so the clinician noted that hygiene was 
important.  The clinician emphasized that the veteran was 
"debilitated from multiple orthopedic injuries and resultant 
osteoarthritis," and diagnosed the veteran with severe 
osteoarthritis of the right knee and left ankle, a fused left 
ankle, urinary incontinence, significant spinal cord stenosis 
and coronary artery disease.  Despite such findings, however, 
the clinician certified that "daily skilled services not 
indicated" for the veteran.  (Emphasis added.)    

A May 2007 VA examination report reflects that the clinician 
reviewed the claims file, and that the veteran had 
degenerative joint disease of the lumbar spine and knees in 
addition to ankylosis of the left ankle and shortening of the 
left lower extremity.  The examiner noted that the veteran 
required assistive aids always to walk, to include corrective 
shoes, two canes and two crutches.  The veteran had 
functional limitation on standing and walking, namely, an 
inability to stand for longer than a few minutes and 
inability to walk further than a few yards.  His bilateral 
knee and left ankle disorders had a severe impact on his 
ability to perform chores, exercise, travel, bath, dress, 
toilet and groom, with a moderate to severe impact on his 
capability of driving.     

As for the lumbar spine, the veteran complained of constant 
pain, which had progressively worsened since the date of 
onset.  He had a fair response to treatment, which included 
taking medication and using a scooter to mobilize.  The 
veteran also experienced urinary incontinence for which he 
had to wear absorbent material in need of change two to four 
times daily and sharp radiating pain down to the lower 
extremities.  He further had numbness, paresthesias, leg or 
foot weakness, falls, and unsteadiness, in addition to back 
fatigue, decreased motion, stiffness, weakness and spasms 
with constant severe pain.  The veteran reported having 
severe, weekly flare-ups of his back pain, which would last 
for hours.  The veteran had IVDS with two to three 
incapacitating episodes monthly over the past twelve months, 
which last a day.  The clinician also determined that the 
veteran had no thoracolumbar spine ankylosis.   

As for the thoracolumbar range of motion (both passive and 
active), the veteran exhibited zero to 60 degrees flexion, 
with pain beginning at 35 degrees.  He had pain after 
repetitive use, with additional loss of motion on repetition 
ranging from zero to 55 degrees.  The veteran displayed 
passive and active extension of zero to 30 degrees, with pain 
beginning at 15 degrees.  Repetition caused additional loss 
of motion of zero to 15 degrees.  X-rays revealed the 
presence of lumbar scoliosis with extensive degenerative 
change.  

The examiner determined that the veteran's low back 
disability impacted his  usual daily activities in that it 
prevented him from engaging in sports or performing chores.  
This disability also had a "severe" impact on the veteran's 
ability to shop, exercise, travel, partake in recreational 
activities, bathing, dressing, toileting, grooming and 
driving, while it had a "moderate" impact on his capacity 
to feed himself.            

As reflected in an August 2007 VA medical record, the 
physician, who had reviewed the claims file, determined that 
the veteran had a severe incomplete paralysis of the lower 
extremities due to his spine disability, and was 
incapacitated due to this incomplete paralysis.  The veteran 
remained restricted to use of his motorized scooter and 
crutches while at home.  He could sit for only one to two 
hours at a time due to back and leg pain, and spent most of 
his time in bed, although a physician had not prescribed 
this.  In addition, a neurological examination indicated that 
radiculopathy was present.  

b. Discussion
At the outset, the Board notes that the veteran is already in 
receipt of the maximum rating (i.e., 40 percent) permitted 
for a lumbar spine disability under Diagnostic Codes 5292 and 
5295 (2002), and therefore, the Board need not further 
evaluate these Codes.  In addition, as discussed below, 
because the Board has granted an increased rating for this 
disability to 60 percent, it need not further discuss 
Diagnostic Code 5289 (2002), which provides a maximum rating 
of only 50 percent, or Diagnostic Code 5243 (2007), which 
provides a maximum evaluation for IDS of 60 percent. 

Turning to the merits of the veteran's increased rating 
claim, the Board determines that the evidence preponderates 
in favor of an increased rating for his service connected 
lumbar spine disability to 60 percent, based on the old 
regulation governing IDS, namely, Diagnostic Code 5293 
(2002).  In particular, VA medical records spanning December 
2001 to October 2005 convey that the veteran has experienced 
incontinence, muscle spasm in the lumbar spine, radiating 
pain to the bilateral lower extremities and significant 
incomplete paralysis of the legs with at least one examiner 
characterizing the latter as severe, which are consistent 
with pronounced intervertebral disc syndrome.  The veteran 
has received a diagnosis of IDS, and he has continued to 
exhibit the symptoms outlined above, as reflected in the most 
recent May 2007 and August 2007 VA medical records.  In the 
Board's view, such evidence aligns with a 60 percent 
evaluation under Diagnostic Code 5293 (2002).

The record does not reflect that the veteran experiences 
unfavorable ankylosis of the entire spine, as would be 
required for the next higher ratings of 100 percent under 
Diagnostic Code 5286 (2002) and Diagnostic Codes 5237 and 
5239 (2007).  

As noted in the introduction above, the question of whether a 
higher evaluation is warranted by rating the veteran's 
orthopedic and neurological manifestations of his low back 
disability with degenerative joint and disc disease of the 
lumbar spine separately under the criteria that have been in 
effect since September 26, 2003 (see 38 C.F.R. § 4.71a, Note 
1 after Diagnostic Code 5243) is addressed in the remand 
below.

With respect to the veteran's claim for SMC based on 
housebound status, the Board determines that the evidence 
weighs against a finding that he currently is housebound or 
has otherwise been confined to his home.  Specifically, the 
January 2002 VA medical record specifically noted that the 
veteran was not housebound, and he confirmed this reality at 
his February 2003 DRO hearing.  More recently, as reflected 
in VA medical records dated October 2005 and November 2006, 
the veteran reiterated that he could leave his home to eat 
meals and visit coffee shops by driving his car at least once 
per week.  The Board cannot conclude, therefore, that the 
veteran qualifies as being "housebound."

The Board determines, however, that the evidence of record 
weighs in favor of the veteran's claim for SMC based on the 
need for regular aid and attendance of another.  
Specifically, as of September 2002, VA examiners noted that 
the veteran presented a fall risk, given his unsteady gait 
and inability to stand for long periods of time, and at least 
one clinician suggested at that time that the veteran 
consider moving into an assisted living facility, which 
weighs in favor of his claim.  The October 2003 VA examiner 
made similar a determination that the veteran required the 
assistance of a skilled provider without which he would 
require hospitalization, and the December 2004, January 2005 
and August 2005 VA clinicians expressly noted that the 
veteran required assistance for bathing and housekeeping, 
that he was not independent with his ADLs, and that he had a 
recent positive history for falling, which further supports 
his SMC claim.  Recent VA records, dated  October 2005, 
November 2006 and May 2007, also denote that the veteran was 
"debilitated" by his orthopedic impairments, which also 
"severely" impacted his ability to perform his ADLs.    

In addition, overall, from the date the veteran filed his 
claim for SMC in August 2001 to present, his disability 
picture has reflected a marked downward progression, as 
demonstrated by his initial need for only a cane to ambulate 
as of August 2001, progressing thereafter to the need for 
crutches as of December 2001, and finally, to his need for a 
motorized scooter in 2002.  Similarly, while the veteran 
appeared to be able to feed and bath himself in February 
2002, by September 2002, he began to report having difficulty 
performing such activities, and as of February 2003, he 
advised that he could not cook, clean, wash laundry or carry 
heavy items, but required assistance from a friend to execute 
these chores.  See DRO Hearing Transcript at 4, 5, 11.  While 
some of the evidence of record, namely, the November 2006 VA 
examiner's conclusion that the veteran did not require daily 
skilled services and the October 2005 VA examiner's 
impression that the veteran could perform all self care 
functions as well as protect himself from his daily 
environment, may preponderate against his claim, the Board 
concludes that the veteran's overall disability picture, with 
the effect of his service connected disabilities on his daily 
activities, preponderates in favor of his claim for SMC based 
on the need for regular aid and attendance.  Accordingly, 
this claim is granted.   


ORDER

An increased rating to 60 percent for service connected DJD 
and DDD of the lumbar spine is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

SMC based on the need for regular aid and attendance is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  


                                                             
REMAND

While the decision above grants an increased rating of 60 
percent for the veteran's low back disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (in effect prior to September 
23, 2002 but applicable here as the veteran filed his claim 
prior to that date-see VAOPGCPREC 3-2000), which is the 
maximum rating allowed under the old criteria and under the 
current criteria for rating orthopedic manifestations absent 
unfavorable ankylosis of the entire spine, a higher 
evaluation is possible by rating orthopedic and neurological 
manifestations separately.  The Board specifically notes 
that, under the current 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 1, 
objective neurological abnormalities associated with the 
veteran's degenerative disc disease of the lumbar spine with 
intervertebral disc syndrome are evaluated separately and in 
this case there is medical evidence of such neurological 
manifestations, to include urinary incontinence and 
incomplete paralysis of both lower extremities with the most 
recent VA examiner classifying the latter as severe.  See, 
e.g., 38 C.F.R. § 4.124, Diagnostic Code 8520.  Under these 
circumstances, this matter must be remanded to the RO for the 
purpose of identifying which neurological manifestations are 
associated with the veteran's service-connected low back 
disability and rating each of them separately.  Given that 
service connection and compensable ratings are currently in 
effect for multiple disabilities of the lower extremities 
that are not associated with the veteran's low back 
disability, the RO must also consider the amputation rule in 
assigning the ratings for the veteran's service-connected 
disabilities.  See 38 C.F.R. § 4.68.  Under that regulation, 
the combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at that elective 
level, were amputation to be performed.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must identify the 
objective neurological abnormalities 
associated with the veteran's DJD and 
degenerative disc disease of the lumbar 
spine with intervertebral disc syndrome 
and, thereafter, review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.

The AMC/RO should provide the veteran 
with notice regarding his increased 
rating claim based upon rating the 
neurological manifestations of his low 
back disability separately that is 
consistent with the VA's notice 
obligations in increased rating claims as 
provided by Vasquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  This would include 
advising the veteran that he may provide 
evidence of the effects of the disability 
at issue on the ordinary conditions of 
daily life as well as the specific 
schedular criteria applied to the rating 
of his neurological manifestations under 
the applicable codes found in 38 C.F.R. 
§ 4.124a.

2.  After conducting any additional 
indicated development, the AMC/RO must 
separately evaluate each objective 
neurological abnormality associated with 
the veteran's degenerative disc disease 
of the lumbar spine with intervertebral 
disc syndrome, to include urinary 
incontinence and incomplete paralysis of 
both lower extremities.  See 38 C.F.R. § 
4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 
1.  The revised criteria may not be 
applied to any time period before the 
effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2006); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  The AMC/RO 
must also determine if 38 C.F.R. § 4.68 
(amputation rule) is applicable.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


